Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claim 1 describes the abstract idea of receiving data, determining a likelihood, and generating a regimen. Specifically, claim 1 recites:
“receiving patient demographic information associated with a patient; 
receiving patient medical information associated with the patient; 
determining a likelihood of patient adherence for the patient based upon the patient demographic information and the patient medical information; 
generating a dietary regimen comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period based on the likelihood of patient adherence.”
The steps of receiving, determining, and generating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to receive data, determine a likelihood, and “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, nothing in the claims amount to an inventive concept.   
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
Dependent claims 2-10 do not add “significantly more” to the eligibility of parent claim 16 and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-10 as well.  	
	Accordingly, claims 1-10 are directed to an abstract idea without significantly more. Therefore claims 1-10 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) in view of Boland (U.S. Patent Application Publication No. 20180181721).
Regarding claim 1, Zhong teaches a method for treating a disorder, comprising: 
receiving patient demographic information associated with a patient [P 180-181] (Zhong teaches receiving medical record data, which includes demographic information as described in P 180); 
receiving patient medical information associated with the patient [P 180-181] (Zhong teaches receiving medical record data such as diagnoses); 
determining a likelihood of patient adherence for the patient based upon the patient demographic information and the patient medical information [P 176-177, 180] (Zhong teaches determining patient adherence metrics, which represent a patient’s probability of adhering to a particular regimen, for possible therapies based on patient medical and demographic information); 
generating a regimen based on the likelihood of patient adherence [P 182] (Zhong teaches making a therapy regimen recommendation based on the determined adherence metrics).  
Zhong may not explicitly teach:
dietary… comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period (in the generating limitation)
However, Boland teaches:
dietary… comprising one or more meal recommendations consumed by the patient during a time period and an exercise regimen comprising one or more exercise recommendations performed by the patient during the time period (in the generating limitation) [P 42, 56] (Boland teaches personalized patient care plans that include meal and exercise recommendations to be completed throughout the day, which is interpreted as a time period)

Regarding claim 3, Zhong and Boland teach the method of claim 1, wherein the patient medical information includes at least one medical condition associated with the patient [P 180-181] (Zhong teaches receiving medical record data such as diagnoses, which are interpreted as conditions).  
Regarding claim 4, Zhong and Boland teach the method of claim 1, further comprising obtaining information related to other patients based on the patient demographic information and the patient medical information [P 162-166] (Zhong teaches obtaining population data based on the individual patient’s demographic and medical information).  
Regarding claim 5, Zhong and Boland teach the method of claim 4, wherein the determination of likelihood of patient adherence for the patient is based upon the information related to other patients [P 179-181] (Zhong teaches determining the adherence metric values based on population data).  
Regarding claim 6, Zhong and Boland teach the method of claim 4, wherein the determination of the likelihood of patient adherence of the user is calculated using Bayesian statistics [P 212] (Zhong teaches using Bayesian techniques).  
Regarding claim 7, Zhong and Boland teach the method of claim 1, wherein the meal recommendations comprise at least one meal from a restaurant [P 91] (Zhong teaches recommending restaurant meals).  
Regarding claim 8, Zhong and Boland teach the method of claim 1, wherein a total daily caloric intake of the one or more meal recommendations is less than a baseline caloric intake for the patient [P .  
Obviousness for combining the teaching of Zhong and Boland is discussed above for claim 1 and is incorporated herein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) and Boland (U.S. Patent Application Publication No. 20180181721) as applied to claim 1 above, and further in view of Catani (U.S. Patent Application Publication No. 20150364057).
Regarding claim 2, Zhong and Boland teach the method of claim 1, wherein the patient demographic information includes age, gender [P 162] (Zhong teaches that the demographic data includes age and gender), and 
Zhong and Boland may not explicitly teach:
marital status.  
However, Catani teaches:
marital status [P 201] (Catani teaches that demographic information includes marital status).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Catani with teaching of Zhong and Boland since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the marital status information of the secondary reference(s) for the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) and Boland (U.S. Patent Application Publication No. 20180181721) as applied to claim 1 above, and further in view of Healthline (“How Many Carbs Should You Eat If You Have Diabetes?”).
Regarding claim 9, Zhong and Boland may not explicitly teach the method of claim 1, wherein a daily carbohydrate amount of the one or more meal recommendations is approximately less than 50 grams.  
However, Heathline teaches the method of claim 1, wherein a daily carbohydrate amount of the one or more meal recommendations is approximately less than 50 grams [“How to determine optimal carb intake” section] (Healthline teaches limiting meals to 25 grams of carbs).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the carbohydrate intake limitations as taught by Healthline with the method taught by Zhong and Boland with the motivation of improving health outcomes and better controlling blood sugar levels (Healthline, “The bottom line” section)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (U.S. Patent Application Publication No. 20180277246) and Boland (U.S. Patent Application Publication No. 20180181721) as applied to claim 1 above, and further in view of Perez (U.S. Patent Application Publication No. 20170021171).
Regarding claim 10, Zhong and Boland teach the method of claim 1, wherein the disorder includes at least insulin resistance, and diabetes [P 74, 233] (Zhong teaches treating insulin resistance and diabetes).
Zhong and Boland may not explicitly teach:
a metabolic syndrome,
However, Perez teaches:
a metabolic syndrome [P 23] (Perez teaches therapies for metabolic syndromes),
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Perez with teaching of Zhong and Boland since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the metabolic syndrome of the secondary reference(s) for the medical conditions of the primary references. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baarman (U.S. Patent Application Publication No. 20150093725) teaches systems and methods for providing dietary guidance including the determination of adherence metrics. 
Meyerson (U.S. Patent Application Publication No. 20180075199) teaches systems for monitoring patients including the determination of adherence metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/R.F.D./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626